DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-11 are rejected under 35 USC § 103 as being unpatentable over Emori (Emori, Mototsugu, US 20150035938 A1) in view of Thornton (Thornton, Barry W., US 20030212811 A1). 
Regarding claim 1, Emori discloses an information processing device (Emori describes an information processing device 10; see [0028]), comprising 
circuitry configured to detect one of a device and an information processing terminal, the device being connected to the information processing terminal and used to receive an output image of the information processing terminal (Emori describes a device 10 containing a detection unit 13b, or a circuitry, the device 10 connected to a display device 70; see [0029]; Emori describes a device 10 connecting to an information processing terminal 50; see Fig. 1, [0029], [0041-[0042]; Emori shows a device 10 containing a detection unit 13b, or a circuitry, and describes detecting a presence of an information processing terminal 50; see Fig. 2,  [0044]-[0045]), 
the information processing terminal being connected to the information processing device 
and cause a display device connected to the information processing device to display the output image of the information processing terminal, according to a detection of the one of the device and the information processing terminal (Emori describes a device 10 connected to a display device 70; see [0029]; Emori describes a device 10 detection unit 13b and image processing unit 12 detecting a presence of an information processing terminal 50; see [0044]; Emori describes a device 10 connected to an information processing terminal 50; see [0029]; Emori describes a device 10 image input unit 11 acquiring image data displayed on the information processing terminal 50 display; see [0043]; Emori describes a device 10 image output unit 16 outputting the display of the information processing terminal 50 to an external display device 70; see [0044]-[0045]). 
Emori differs from the instant invention only in that Emori does not disclose a separate, distinct device connected between an information processing terminal and a display device, as might be implied by the clause “via the device”. 
However, in an analogous field of endeavor, Thornton discloses a computer system (Thornton; see Fig. 2, [0067]) containing 
a separate, distinct device connected between an information processing terminal and a display device (Thornton shows a frame grabber 206A connected between an information processing terminal 102 and a display device 108A; see Fig. 2, [0067], [0069]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Emori’s information processing device containing circuitry detecting a connected information processing terminal and a display device, receiving the information processing terminal’s output image, and conveying the received information processing terminal’s output image to a display device, with Thornton’s computer system containing a separate, distinct device connected between an information processing terminal and a display device, especially when considering the motivation to modify Emori with Thornton arising from the stated desire to provide a display system which improves the quality of a user's experience by increasing the responsiveness of the human interface and by improving graphical data update rates for dynamic images (Thornton; see [0035]). 
Regarding claim 2, Emori and Thornton disclose the information processing device of claim 1, wherein 
the circuitry further causes the display device to display the output image of the information processing terminal according to a selection operation that is a user operation for causing the display device to display the output image of the information processing terminal connected to the information processing device (Thornton describes a user input selecting an object for display; see [0081]).
The motivation to combine presented prior applies equally here.
Regarding claim 6, Emori and Thornton disclose the information processing device of claim 1, wherein 
the circuitry further receives a selection operation that is a user operation for switching a screen being displayed on the display device to the output image of the information processing terminal (Thornton describes a user input such as a mouse click; see [0081]; Thornton describes a device 206A receiving user input; see [0078]). 
The motivation to combine presented prior applies equally here.
Regarding claim 7, Emori and Thornton disclose the information processing device of claim 1, wherein 
the circuitry further manages screen sharing performed to share a screen with one or more other information processing devices connected via a network, and transmits, to the one or more other information processing devices, a request for start of screen sharing to share, with the one or more other information processing devices, the output image displayed on the display device (Emori describes a second control device 20 being network 40 connected to a device 10; see Fig. 1, [0028]; Emori describes a second display device 80 displaying an information processing terminal 50’s screen; see [0067]) .
The motivation to combine presented prior applies equally here.
Regarding claim 8, Emori and Thornton disclose the information processing device of claim 7, wherein 
the circuitry ends causing the display device to display the output image in response to receiving, from one of the one or more other information processing devices, the request for start of screen sharing (Emori describes a request for sharing an information processing terminal 50’s screen on a second display device 80; see [0066]). 
The motivation to combine presented prior applies equally here.
Regarding claim 9, Emori and Thornton disclose the information processing device of claim 1, wherein 
the circuitry causes the display device to display a screen by switching between a first screen and a second screen, the first screen being a screen from an installed application and the second screen being the output image of the information processing terminal (Emori describes switching a display device 80 screen display from an information processing terminal 50’s display output to an information processing terminal 60’s display output; see [0067]).
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Emori discloses a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method (Emori; see [0114]), 
the method comprising: detecting one of a device and an information processing terminal, the device being connected to the information processing terminal and used to receive an output image of the information processing terminal (Emori describes a device 10 containing a detection unit 13b, or a circuitry, the device 10 connected to a display device 70; see [0029]; Emori describes a device 10 connecting to an information processing terminal 50; see Fig. 1, [0029], [0041-[0042]; Emori shows a device 10 containing a detection unit 13b, or a circuitry, and describes detecting a presence of an information processing terminal 50; see Fig. 2,  [0044]-[0045]), 
the information processing terminal being connected to an information processing device information processing terminal 50; see [0029]; Emori describes a device 10 image input unit 11 acquiring image data displayed on the information processing terminal 50 display; see [0043]); 
and causing a display device connected to the information processing device to display the output image of the information processing terminal, according to a detection of the one of the device and the information processing terminal (Emori describes a device 10 connected to a display device 70; see [0029]; Emori describes a device 10 detection unit 13b and image processing unit 12 detecting a presence of an information processing terminal 50; see [0044]; Emori describes a device 10 connected to an information processing terminal 50; see [0029]; Emori describes a device 10 image input unit 11 acquiring image data displayed on the information processing terminal 50 display; see [0043]; Emori describes a device 10 image output unit 16 outputting the display of the information processing terminal 50 to an external display device 70; see [0044]-[0045]).
Emori differs from the instant invention only in that Emori does not disclose a separate, distinct device connected between an information processing terminal and a display device, as might be implied by the clause “via the device”. 
However, in an analogous field of endeavor, Thornton discloses a computer system (Thornton; see Fig. 2, [0067]) containing 
a separate, distinct device connected between an information processing terminal and a display device (Thornton shows a frame grabber 206A connected between an information processing terminal 102 and a display device 108A; see Fig. 2, [0067], [0069]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Emori’s non-transitory recording medium storing processor executable instructions for operating an information processing device containing circuitry detecting a connected information processing terminal and a display device, receiving the information processing terminal’s output image, and conveying the received information processing terminal’s output image to a display device, with Thornton’s computer system containing a separate, distinct device connected between an information processing terminal and a display device, especially when considering the motivation to modify Emori with Thornton arising from the stated desire to provide a display system which improves the quality of a user's experience by increasing the responsiveness of the human interface and by improving graphical data update rates for dynamic images (Thornton; see [0035]).  
Regarding claim 11, Emori discloses an information processing system (Emori describes a communication control system, or an information processing system 1; see Fig. 1, [0028]), comprising: 
an information processing device (Emori describes an information processing device 10; see [0028]); 
and a display device connected to the information processing device (Emori describes a device 10 connected to a display device 70; see [0029]), 
the information processing device including circuitry configured to detect one of a device and an information processing terminal (Emori shows a device 10 containing a detection unit 13b, or a circuitry, and describes detecting a presence of an information processing terminal 50; see Fig. 2, [0044]-[0045]), 
the device being connected to the information processing terminal and used to receive an output image of the information processing terminal (Emori describes a device 10 containing a detection unit 13b, or a circuitry, the device 10 connected to a display device 70; see [0029]; Emori describes a device 10 connecting to an information processing terminal 50; see Fig. 1, [0029], [0041-[0042]; Emori shows a device 10 containing a detection unit 13b, or a circuitry, and describes detecting a presence of an information processing terminal 50; see Fig. 2,  [0044]-[0045]), 
the information processing terminal being connected to the information processing device
and cause the display device to display the output image of the information processing terminal according to a detection the one of the device and the information processing terminal (Emori describes a device 10 connected to a display device 70; see [0029]; Emori describes a device 10 detection unit 13b and image processing unit 12 detecting a presence of an information processing terminal 50; see [0044]; Emori describes a device 10 connected to an information processing terminal 50; see [0029]; Emori describes a device 10 image input unit 11 acquiring image data displayed on the information processing terminal 50 display; see [0043]; Emori describes a device 10 image output unit 16 outputting the display of the information processing terminal 50 to an external display device 70; see [0044]-[0045]). 
Emori differs from the instant invention only in that Emori does not disclose a separate, distinct device connected between an information processing terminal and a display device, as might be implied by the clause “via the device”. 
However, in an analogous field of endeavor, Thornton discloses a computer system (Thornton; see Fig. 2, [0067]) containing 
a separate, distinct device connected between an information processing terminal and a display device (Thornton shows a frame grabber 206A connected between an information processing terminal 102 and a display device 108A; see Fig. 2, [0067], [0069]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Emori’s information processing system containing an information processing device having circuitry detecting a connected information processing terminal and a display device, receiving the information processing terminal’s output image, and conveying the received information processing terminal’s output image to a display device, with Thornton’s computer system containing a separate, distinct device connected between an information processing terminal and a display device, especially when considering the motivation to modify Emori with Thornton arising from the stated desire to provide a display system which improves the quality of a user's experience by increasing the responsiveness of the human interface and by improving graphical data update rates for dynamic images (Thornton; see [0035]).
 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display, when these structural and functional features are considered with all other structural and functional features in the base independent claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Stahl, Geoffrey G., et al., US 20130328878 A1, describes a computing device containing a display device and connected to a second, external display device sharing a display output (see Fig. 1), but does not describe a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display;
Jeong, Jeongyun, et al., US 20200213557 A1, describes a computing device 500 connected to a display 551 and to a second display device 100 mirroring display 551 (see Figs. 5, 9, [0104]), but does not describe an intervening device between the computing device 500 and the second display device 100; 
Kanda, Tomoki, et al., US 20180095711 A1, describes a computing device 8A containing a display and connected to device 2A which is networked to a server 50, and a relay device 30, and other computing devices 8b and 8c, each also containing a display (see Fig. 1), but does not describe a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display;
Hamada, Noriaki, US 20160044187 A1, describes an information processing device 20 having a display 230, the information processing device 20 being network-connected to a device management system 10 having a display 130, the device management system 10 being network-connected to a conference room 5 device 30 having a display 330 (see Figs. 1, 2, 6, 8, [0021]-[0022]), but does not describe a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display;
Nagahara,Takanori, US 20150309765 A1, describes an information sharing system 1 containing a computing device 8 containing a display, the computing device 8 located at site SC and network 9 connected to site SB device 6b containing a display and connected to an external display 3b, computing device 8 also network 9 connected to site SA device 6a containing a display and connected to an external display 3a which is networked to a server 50, and a relay device 30, and other computing devices 8b and 8c, each also containing a display (see Fig. 2), but does not describe a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display;
Kitazawa, Kazuki, US 20150264315 A1, describes a conference system 100 computing device connected to a server device 102 having a display device 1007 and connected to external display devices 101-1, 101-2, 101-3 (see Figs. 1, 2, 3, 11), but does not describe a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display; 
Dala, Seema, et al., US 20130054467 A1, describes a computing device connected to a display device and to a second device receiving a display output, the second device connected to a second computing device, the second computing device connected to a second display device (see Fig. 1), but does not describe a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display;
Holla, Seema, et al., US 20080021730 A1, describes a computing device connected to a display device and to a second device receiving a display output, the second device connected to a second computing device, the second computing device connected to a second display device (see Fig. 11), but does not describe a device detection and a user selection activating an external input display application and causing a display of an information processing terminal’s screen on the external input display. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693